DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-02-18 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), and further view of Su_064 (US20160128064)
Claim(s) 1, 14
Coldrey_616 teaches
A method of transmission of data from a first wireless station comprising first transmitter and a second transmitter to a second wireless station comprising a first receiver and a second receiver, comprising: A first node N1a and a second node N2a communicate with each other via at least two radio links via multiple antennas functions as transceivers. For example in MIMO scheme. <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.
in the absence of detection of a failure of a radio link,
transmitting first data via a first radio link from the first transmitter to the first receiver using a first subset of first radio resource blocks and  First node N1a transmits, using at least two antennas via two distinct radio links, to the second node N2a's antennas. For example. FIG 4A showing each TX1-4 transmitting to RX1-4 at node2A <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.
transmitting second data via a second radio link from the second transmitter to the second receiver using a second subset of the first radio resource blocks,  First node N1a transmits, using at least two antennas via two distinct radio links, to the second node N2a's antennas. For example. FIG 4A showing each TX1-4 transmitting to RX1-4 at node2A <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.
	monitoring the first radio link and the second radio link for a fault condition comprising a failure of the first radio link or the second radio link; and Monitoring for a malfunction of a link between the nodes. For example, if primary MIMO-scheme causes a failure in the transmitting end of the radio chain comprising antenna Tx1 transmitting signal 411a comprising data stream S1. The link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
	monitoring the first radio link and the second radio link for a fault condition comprising a failure of the first radio link or the second radio link; and Monitoring for a malfunction of a link between the nodes. For example, if primary MIMO-scheme causes a failure in the transmitting end of the radio chain comprising antenna Tx1 transmitting signal 411a comprising data stream S1. The link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
	dependent on the failure of the first radio link being detected, operating the second radio link from the second transmitter to the second receiver using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition, and For example if antenna Tx2 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx1, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
dependent on the failure of the second radio link being detected, operating the first radio link from the first transmitter to the first receiver using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition. For example, if antenna Tx1 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
With regards to claim 14, claim 14 differs from claim 1 in that instead of first and second transmitters of each station, claim 14 requires primary and secondary radios of each station. However, each antenna disclosed in Coldrey_616 can receive/transmit signals and therefore function and act in an equivariant manner as the respective claim primary radios.
Coldrey_616 does not explicitly teach
using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition, and 
using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition.
	wherein the first subset of radio resource blocks does not include radio resource blocks from the second subset of radio resource blocks, and the second subset of radio resource blocks does not include radio resource blocks from the first subset of radio resource blocks;
However in a similar endeavor, KUBOTA_903 teaches
using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition, and Upon detecting RLF of a second link, allocated resources and existing bearers associated with the second link is then transferred to a first link. Allocated resources over a bearer would include resource blocks as the embodiments are applicable to 3G and LTE <FIG(s). 15; para. 0057, 0068, 0083-0084, 0092-0093; Background>.
using a combination of the first and second subsets of the first radio resource blocks to maintain data capacity in the fault condition. Upon detecting RLF of a first link, allocated resources and existing bearers associated with the first link is then transferred to a second link. Allocated resources over a bearer would include resource blocks as the embodiments are applicable to 3G and LTE <FIG(s). 15; para. 0057, 0068, 0083-0084, 0092-0093; Background>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616 with the embodiment(s) disclosed by KUBOTA_903. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques to handle radio link failure failover on the multiple radio resources. See para. 0004.
However in a similar endeavor, Su_064 teaches
	wherein the first subset of radio resource blocks does not include radio resource blocks from the second subset of radio resource blocks, and the second subset of radio resource blocks does not include radio resource blocks from the first subset of radio resource blocks; A mobile terminal can communicate using a cellular and D2D link. Overlay mode includes communications of the cellular links and D2D links are allocated with separate and dedicated RBs. <FIG(s). 7; para. 0066>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616 and KUBOTA_903 with the embodiment(s) disclosed by Su_064. One of ordinary skill in the art would have been motivated to make this modification in order to provide spectral efficiency while avoiding the computational complexity and system overhead of the conventional underlay D2D in combination with traditional/existing overlay D2D communications. See para. 0105-0107.
Claim(s) 15
Coldrey_616 teaches
wherein the primary master radio comprises a first transmitter, the secondary master radio comprises a second transmitter, the primary slave radio comprises a first receiver, and the secondary slave radio comprises a second receiver. Both first node N1a and a second node N2a communicate with each other via multiple antennas that can functions as bidirectional transceivers. Therefore, the antennas function and act in an equivariant manner as the respective claim primary radios including transmitters/receivers <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), and further view of Ko_341 (US20110103341)
Claim(s) 2, 16
Coldrey_616 does not explicitly teach
wherein the first subset of the first radio resource blocks comprise a first timeslot occupying a first frequency channel and 
the second subset of the first radio resource blocks comprise a second timeslot occupying the first frequency channel.
However in a similar endeavor, Ko_341 teaches
	wherein the first subset of the first radio resource blocks comprise a first timeslot occupying a first frequency channel and  Radio resources can be scheduled by using an allocation scheme in which allocation is performed on a 2-slot basis while two resource blocks (each resource block can be considered a subset) allocated throughout two slots are allocated to the same frequency band.  <para. 0055>.
the second subset of the first radio resource blocks comprise a second timeslot occupying the first frequency channel. Radio resources can be scheduled by using an allocation scheme in which allocation is performed on a 2-slot basis while two resource blocks (each resource block can be considered a subset) allocated throughout two slots are allocated to the same frequency band.  <para. 0055>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Ko_341. One of ordinary skill in the art would have been motivated to make this modification in order to provides an apparatus and method for data transmission capable of decreasing a peak-to-average power ratio (PAPR) while providing transmit diversity using space time block coding (STBC). See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), and further view of Guey_774 (US20120236774)
Claim(s) 3, 17
Coldrey_616 does not explicitly teach
wherein the first subset of the first radio resource blocks comprise a first frequency channel in a first timeslot and 
the second subset of the first radio resource blocks comprise a second frequency channel in the first timeslot.
However in a similar endeavor, Guey_774 teaches
	wherein the first subset of the first radio resource blocks comprise a first frequency channel in a first timeslot and  A UE can be allocated resources in one particular time slot  spanning at least two frequencies channels. For example, in cell1, a UE is allocated the all of TS1 over frequencies 1-3. A first subset can be those corresponding to the resources in f1 <FIG(s). 2; para. 0014-0015>.
the second subset of the first radio resource blocks comprise a second frequency channel in the first timeslot. A UE can be allocated resources in one particular time slot  spanning at least two frequencies channels. For example, in cell1, a UE is allocated the all of TS1 over frequencies 1-3. A first subset can be those corresponding to the resources in f2 <FIG(s). 2; para. 0014-0015>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Guey_774. One of ordinary skill in the art would have been motivated to make this modification in order to a system for managing radio access resources to increase efficiency and utilization of network resources. See para. 0018-0019.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), in view of Guey_774 (US20120236774), and further view of Zhou_130 (US20150341130)
Claim(s) 4, 18
Coldrey_616 does not explicitly teach
wherein the first radio resource blocks occupy 
a contiguous allocation in frequency and 
a contiguous allocation in time within a recurring timeslot.
However in a similar endeavor, Guey_774 teaches
a contiguous allocation in frequency and  A UE can be allocated in one particular frequency, resources spanning two time slots. For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2, and is instructed to use modulation and coding scheme MCS1 within those resources. The allocation is contiguous. <FIG(s). 2; para. 0014-0015>.
a contiguous allocation in time within a timeslot. A UE can be allocated in one particular frequency, resources spanning two time slots. For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2, and is instructed to use modulation and coding scheme MCS1 within those resources. The allocation is contiguous.  <FIG(s). 2; para. 0014-0015>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Guey_774. One of ordinary skill in the art would have been motivated to make this modification in order to a system for managing radio access resources to increase efficacy and utilization of network resources. See para. 0018-0019.
However in a similar endeavor, Zhou_130 teaches
a recurring timeslot. a time slot can be repeat on a recurring schedule <para. 0011, 0014-0015, 0019>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Su_064 and Guey_774 with the embodiment(s) disclosed by Zhou_130. One of ordinary skill in the art would have been motivated to make this modification in order to to enhance utilization of each time slot and/or providing improved contention access techniques in a wireless system. See Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), in view of Guey_774 (US20120236774), and further view of KHOO_227 (US20150023227)
Claim(s) 4, 18
Coldrey_616 does not explicitly teach
wherein the first radio resource blocks occupy 
a contiguous allocation in frequency and 
a contiguous allocation in time within a recurring timeslot.
However in a similar endeavor, Guey_774 teaches
a contiguous allocation in frequency and  A UE can be allocated in one particular frequency, resources spanning two time slots. For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2, and is instructed to use modulation and coding scheme MCS1 within those resources. The allocation is contiguous. <FIG(s). 2; para. 0014-0015>.
a contiguous allocation in time within a timeslot. A UE can be allocated in one particular frequency, resources spanning two time slots. For example, in Cell 0, UEO is allocated frequency f3 for two time slots, TS1 and TS2, and is instructed to use modulation and coding scheme MCS1 within those resources. The allocation is contiguous.  <FIG(s). 2; para. 0014-0015>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Guey_774. One of ordinary skill in the art would have been motivated to make this modification in order to a system for managing radio access resources to increase efficiency and utilization of network resources. See para. 0018-0019.
However in a similar endeavor, KHOO_227 teaches
a recurring timeslot a slot can recurring at least N times <FIG(s). 1; para. 0019-0025; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Su_064 and Guey_774 with the embodiment(s) disclosed by KHOO_227. One of ordinary skill in the art would have been motivated to make this modification in order to an improved method, system, and device for providing full duplex voice and/or data communications services in a direct mode N:1 TDMA communications systems that does not require each radio to switch its synthesizer between a transmit frequency and a different receive frequency, and vice versa, within an amount of time between immediately adjacent slots in the direct mode N:1 TDMA protocol. See para. 0008.



Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), and further view of Mudulodu_025 (US20110293025)
Claim(s) 5, 19
Coldrey_616 does not explicitly teach
wherein the first data and second data comprise payload data.
However in a similar endeavor, Mudulodu_025 teaches
	wherein the first data and second data comprise payload data. Communication data over a wireless system comprises payload data. <para. 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Mudulodu_025. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods which provide for reduced intra communication system information transfer by providing a compressed representation of a portion of intra communication system information. See para. 0010.
Claim(s) 6, 20
Coldrey_616 teaches
	in the absence of detection of the failure of a radio link, de-multiplexing a data stream into a first data stream for transmission via the first radio link and into a second data stream for transmission via the second radio link;  aggregating data received via the first radio link with data received via the second radio link at the second wireless station; A first node N1a and a second node N2a communicate with each other via at least two radio links via multiple antennas functions as transceivers. For example, in MIMO scheme. Normal MIMO scheme operation would includes demultiplexing data received at respective antennas into a respective data stream and decoding data via MIMO would include combining decoded data received from all antennas into reconstructed (demultiplexed) stream <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.
	dependent on the failure of the first radio link being detected, transmitting the data stream via the second radio link; and For example if antenna Tx2 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx1, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
	dependent on the failure of the second radio link being detected, transmitting the data stream via the first radio link. For example, if antenna Tx1 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
Coldrey_616 does not explicitly teach
a data stream that is a payload data stream 
However in a similar endeavor, Mudulodu_025 teaches
a data stream that is a payload data stream  Communication data over a wireless system comprises payload data which can be considered a payload data stream<para. 0029>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Mudulodu_025. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods which provide for reduced intra communication system information transfer by providing a compressed representation of a portion of intra communication system information. See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), and further view of Negm_847 (US20180167847)
Claim(s) 5, 19
Coldrey_616 does not explicitly teach
wherein the first data and second data comprise payload data.
However in a similar endeavor, Negm_847 teaches
	wherein the first data and second data comprise payload data. data transmission of payload data between network devices over at least one bearers. <para. 0001-0003, 0052>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Negm_847. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for enhanced overload protection in a telecommunications network. See para. 0010.
Claim(s) 6, 20
Coldrey_616 teaches
	in the absence of detection of the failure of a radio link, de-multiplexing a data stream into a first data stream for transmission via the first radio link and into a second data stream for transmission via the second radio link;  aggregating data received via the first radio link with data received via the second radio link at the second wireless station; A first node N1a and a second node N2a communicate with each other via at least two radio links via multiple antennas functions as transceivers. For example, in MIMO scheme. Normal MIMO scheme operation would includes demultiplexing data received at respective antennas into a respective data stream and decoding data via MIMO would include combining decoded data received from all antennas into reconstructed (demultiplexed) stream <FIG(s). 1, 3a, 4a, 4c; para. 0042-0048, 0054-0059, 0088-0090>.
	dependent on the failure of the first radio link being detected, transmitting the data stream via the second radio link; and For example if antenna Tx2 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx1, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
	dependent on the failure of the second radio link being detected, transmitting the data stream via the first radio link. For example, if antenna Tx1 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.  <FIG(s). 4b, 4c, 8; para. 0089-0094, 0114-0119>.
Coldrey_616 does not explicitly teach
a data stream that is a payload data stream 
However in a similar endeavor, Negm_847 teaches
a data stream that is a payload data stream  data transmission of payload data between network devices over at least one bearers. Accordingly each stream in the bearers can be considered a payload data stream<para. 0001-0003, 0052>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Negm_847. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for enhanced overload protection in a telecommunications network. See para. 0010.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), in view of Mudulodu_025 (US20110293025), and further view of Manolakos_002 (US20180092002)
Claim(s) 7
Coldrey_616 does not explicitly teach
wherein the first subset of the first radio resource blocks has the same capacity as the second subset of the first radio resource blocks.
However in a similar endeavor, Manolakos_002 teaches
wherein the first subset of the first radio resource blocks has the same capacity as the second subset of the first radio resource blocks. The size of the bandwidth group could be matched between the two serving entities in that four resource blocks of the first scheduling entity are equal in bandwidth span to three resource blocks of the second scheduling entity. Accordingly two sets of resources can be effectively equal. <FIG(s). 8; para. 0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Su_064 and Mudulodu_025 with the embodiment(s) disclosed by Manolakos_002. One of ordinary skill in the art would have been motivated to make this modification in order to reduce interference between adjacent resource blocks in the bandwidths of a network. See para. 0193.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), in view of Negm_847 (US20180167847), and further view of Manolakos_002 (US20180092002)
Claim(s) 7
Coldrey_616 does not explicitly teach
wherein the first subset of the first radio resource blocks has the same capacity as the second subset of the first radio resource blocks.
However in a similar endeavor, Manolakos_002 teaches
wherein the first subset of the first radio resource blocks has the same capacity as the second subset of the first radio resource blocks. The size of the bandwidth group could be matched between the two serving entities in that four resource blocks of the first scheduling entity are equal in bandwidth span to three resource blocks of the second scheduling entity. Accordingly two sets of resources can be effectively equal. <FIG(s). 8; para. 0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Su_064 and Negm_847 with the embodiment(s) disclosed by Manolakos_002. One of ordinary skill in the art would have been motivated to make this modification in order to reduce interference between adjacent resource blocks in the bandwidths of a network. See para. 0193.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), and further view of Julian_348 (US20130322348)
Claim(s) 8
Coldrey_616 does not explicitly teach
wherein the first data comprises payload data and 
the second data comprises control data and does not comprise payload data.
However in a similar endeavor, Julian_348 teaches
	wherein the first data comprises payload data and  Wireless devices communicate over at least two channels. At least one channel contains user data and another control channel contains control information. For example FIG 1 shows data channel 1 having a switch control 110 data that contains no user data (control data and user data are considered separate, distinct data) while data in the data channel 2 has user data. <FIG(s). 1, 2, 6; para. 0015, 0030-0031, 0087-0092, 0112>.
the second data comprises control data and does not comprise payload data. For example FIG 1 shows data channel 1 having a switch control 110 data that contains no user data (control data and user data are considered separate, distinct data) while data in the data channel 2 has user data. Note: The claimed "second data" does not encompass all and any data communicated over the second link. Rather, the claim only requires the particular "second data" have no payload data. Accordingly Julian is silent regarding switch control signal 110 having user data.  <FIG(s). 1, 2, 6; para. 0015, 0030-0031, 0087-0092, 0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616 and KUBOTA_903 with the embodiment(s) disclosed by Julian_348. One of ordinary skill in the art would have been motivated to make this modification in order to provide to a low latency scheme for switching between channels between wireless devices. See para. 0002, 0027.
Claim(s) 9
Coldrey_616 teaches
dependent on the failure of the first radio link being detected, switching the payload data stream for transmission via the second radio link and For example if antenna Tx2 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx1, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.   <FIG(s). 4, 8; para. 0089-0094, 0114-0119>.
dependent on the failure of the second radio link being detected, switching the payload data stream for transmission via the first radio link. For example if antenna Tx1 fails, the link 400a will then continue communicating according to a secondary MIMO-scheme using the remaining operational antennas Tx2, Tx3, Tx4, Rx1, Rx2, Rx3, Rx4. These antennas may be used to communicate signals comprising a reduced number of data streams, e.g. data streams S2, S3, S4 as illustrated in FIG. 4b.   <FIG(s). 4, 8; para. 0089-0094, 0114-0119>.
	Coldrey_616 does not explicitly teach
data that is a payload data stream and
in the absence of detection of the failure of the first radio link, switching a payload data stream for transmission via the first radio link; and 
However in a similar endeavor, Julian_348 teaches
data that is a payload data stream and user data associated with a service such as an audio stream <FIG(s). 1, 2; para. 0005, 0027-0028, 0030-0032, 0036-0037>.
in the absence of detection of the failure of the first radio link, switching a payload data stream for transmission via the first radio link; and Upon determining that a switch in service is needed, the wireless device transmits initiates operations to switch data to another data channel. Julian_348 is silent with regards to a failure and therefore the embodiments occur "in the absence of detection of a failure" of any link. Rather it appears the channel switch occurs because the target channel is better suited when a started service (e.g., a phone call requiring a two-way channel). <FIG(s). 1; para. 0027-0028, 0030-0032, 0036-0037>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616 and KUBOTA_903 with the embodiment(s) disclosed by Julian_348. One of ordinary skill in the art would have been motivated to make this modification in order to provide to a low latency scheme for switching between channels between wireless devices. See para. 0002, 0027.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Julian_348 (US20130322348), in view of Su_064 (US20160128064), and further view of Liu_345 (US20200359345)
Claim(s) 10
Coldrey_616 does not explicitly teach
wherein the first subset of radio resource blocks has greater capacity than the second subset of radio resource blocks.
However in a similar endeavor, Liu_345 teaches
	wherein the first subset of radio resource blocks has greater capacity than the second subset of radio resource blocks. A first area of the specific time-frequency resource is greater than a quantity of REs mapped to the reference signal in a second area of the specific time-frequency resource <para. 0122-0123; Claim 14, Claim 21, Claim 7>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Julian_348 and Su_064 with the embodiment(s) disclosed by Liu_345. One of ordinary skill in the art would have been motivated to make this modification in order to provide a signal transmission method and apparatus, to reduce resource overheads. See para. 0006.
Claim(s) 11
Coldrey_616 does not explicitly teach
wherein the first subset of radio resource blocks has greater than nine times the capacity of the second subset of radio resource blocks.
It would have been a matter of design choice and obvious to use a factor of 9 times greater, wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144. A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed factor of 9 because a factor of 9 is within a reasonable range when in the scope of radio resource blocks. For example, consider a case of when the first subset of resource blocks is = 1 resource blocks and the second subset of resource blocks = 9. A generally known LTE convention is having one 1ms subframe containing 12 subcarriers, where one physical resource blocks spans over the subframe. Having a 1:9 subframe allocation ratio is within a reasonable design range for allowing subset of resources to different elements.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Su_064 (US20160128064), and further view of Beale_506 (US20050250506)
Claim(s) 12
Coldrey_616 does not explicitly teach
wherein the first and second subsets of radio resource blocks are radio resource blocks within a transmit timeslot of a TDD frame.
However in a similar endeavor, Beale_506 teaches
	wherein the first and second subsets of radio resource blocks are radio resource blocks within a transmit timeslot of a TDD frame. transmissions and corresponding resources are transmitted in accordance with ULTRA TDD MIMO time slots <para. 0042-0043, 0060-0063, 0065, 0096>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903 and Su_064 with the embodiment(s) disclosed by Beale_506. One of ordinary skill in the art would have been motivated to make this modification in order to to facilitate a mobile terminal's ability to receive and demodulate a signal containing multiple interfering signals. See para. 0023, 0024.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Beale_506 (US20050250506), in view of Su_064 (US20160128064), and further view of Yoneyama_962 (US20050186962)
Claim(s) 13
Coldrey_616 does not explicitly teach
wherein the first and second wireless stations are part of a wireless network comprising further wireless stations synchronised according to frames of a TDD and TDMA protocol.
However in a similar endeavor, Yoneyama_962 teaches
	wherein the first and second wireless stations are part of a wireless network comprising further wireless stations synchronised according to frames of a TDD and TDMA protocol. mobile stations transmits sync signals frames in accordance with TDMA/TDD <para. 0053>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Beale_506 and Su_064 with the embodiment(s) disclosed by Yoneyama_962. One of ordinary skill in the art would have been motivated to make this modification in order to provide a mobile station that is surely assigned a traffic channel having an electric field strength at which transmission errors will rarely occur, and a base station for the mobile station. See para. 0017.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coldrey_616 (US20130016616) in view of KUBOTA_903 (US20170171903), in view of Beale_506 (US20050250506), in view of Su_064 (US20160128064), and further view of Nakasato_718 (US20120307718)
Claim(s) 13
Coldrey_616 does not explicitly teach
wherein the first and second wireless stations are part of a wireless network comprising further wireless stations synchronised according to frames of a TDD and TDMA protocol.
However in a similar endeavor, Nakasato_718 teaches
	wherein the first and second wireless stations are part of a wireless network comprising further wireless stations synchronised according to frames of a TDD and TDMA protocol. terminals are in a network that includes synchronization accordance to TDMA/TDD frame protocol. <FIG(s). 4; para. 0058-0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Coldrey_616, KUBOTA_903, Beale_506 and Su_064 with the embodiment(s) disclosed by Nakasato_718. One of ordinary skill in the art would have been motivated to make this modification in order to address the timings of transmission and reception between the base station and the communication terminal are shifted, which may result in an inability to perform communication between the base station and the communication terminal. See para. 0006.

Relevant Cited References
US20170006580
US20140080498
US20100098045

Examiner’s Notes
sets, subset
Claim(s) 1-3, 7, 10-11, 14, 16-17
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415